                                                                            Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

TRACY L. COLLIER,

            Petitioner,

v.                                             CASE NO. 5:18cv177-MCR/MJF

MARK S. INCH,

          Respondent.
_____________________________________/

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 7, 2019. ECF No. 22. Petitioner was furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of those portions to which an objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, I conclude that the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 22, is

adopted and incorporated by reference in this Order.
                                                                            Page 2 of 2


         2. The second amended petition for writ of habeas corpus, ECF No. 19,

challenging petitioner’s judgment of conviction and sentence in State of Florida v.

Tracy L. Collier, Bay County Circuit Court Case No. 2001-CF-1454, is DISMISSED

for lack of jurisdiction.

         3. The clerk is directed to close the file.

         4. A certificate of appealability is denied.

         DONE AND ORDERED this 9th day of April 2019.




                                            s/   M. Casey Rodgers
                                           M. CASEY RODGERS
                                           UNITED STATES DISTRICT JUDGE




Case No. 5:18cv177-MCR/MJF
